DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election with traverse of Species A (Fig.1a-1b,2a-3a,3c) with claims directed to 1-8 and 12-17 in the reply filed on 06/29/2022 is acknowledged. Applicants argument of there would be serious search burden was not found persuasive since it would require searching for different elements of the invention in different classifications, as stated in the restriction mailed on 04/29/2022. Claims 9-11 and 18-20 have been withdrawn. Claims 1-8 and 12-17 will be examined. The restriction is therefore made Final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein said filler pipe is mounted to said inside wall of said lid, and, when said lid is placed upside-down on its outer wall, said filler pipe opens predominantly upward " in line 1-3.  There is insufficient antecedent basis for this limitation in the claim because “filler pipe” was not claimed in claim 1. For purpose of examination, the limitation will be interpreted with “filler port.”
Claim 7 recites the limitation "at least a first out-of-plane formation formed therein" in line 1-2 is unclear because specifications and the claim do not state what the “out-of-plane” is formation in respect to. For purpose of examination, the limitation will be interpreted as a “bump” with respect to outside or inside wall. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellin (US20060163263A1).
Regarding claims 1, Helline teaches a cooler lid, said cooler lid comprising (fig.4 lid 340): 
a hollow body having an outside wall, an inside wall, and a peripheral wall joining said outside wall to said inside wall (fig.4 shows the lid 340 as a hollow body with outside and inside wall joined via peripheral wall); 
said outside wall, inside wall, and peripheral wall defining boundaries of an internal chamber of said lid (see annotated fig.4 below for chamber); 
said internal chamber having a filler port;( see annotated fig.4 below shows internal chamber having filler port)
 said filler port being inset from said peripheral wall; (see annotated fig.4 below filler port being inset form peripheral wall)
said filler port having an entrance to said chamber that is intermediate said outside wall and said inside wall (see annotated fig.4 below showing entrance is intermediate between outside and inside wall); and 
without regard to orientation of said lid, a first portion of volume of said chamber lies at a level above said entrance of said filler port, and a second portion of volume of said chamber lies at a level below said entrance of said filler port (see annotated fig.4 below for first portion and second portion). 
Helline discloses the claimed invention except for filler port being located on the inside wall of the lid.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention to put the filler port on the inside wall of the lid in order to give better aesthetic to the invention since the filler port would be on the inside of the lid it would not be visible when the cooler is displayed.  Filler port would perform the same function of filling the lid with water whether located on the outside or inside wall of the lid.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, since the filler port as modified would be located on the inside wall of the lid which inherently makes the first portion of volume of said chamber lies at a level above said entrance of said filler port, and the second portion of volume of said chamber lies at a level below said entrance of said filler port.
Annotated fig.4 of Helline

    PNG
    media_image1.png
    719
    851
    media_image1.png
    Greyscale

Regarding claim 3, the references as applied to claim 1 above discloses all the limitations substantially claimed. Helline as modified in claim 1 further teaches wherein said cooler lid has a projected volumetric envelope, said filler port includes a filler pipe, and said filler pipe is contained within said projected volumetric envelope (annotated fi.4 above shows the lid 340 has a projected volumetric envelope and the fill hole 342 is contained within the projected envelope).

Regarding claim 4, as best understood based on the 35 U.S.C. 112(b) issue identified above, the references as applied to claim 1 above discloses all the limitations substantially claimed. Hellin as modified in claim 1 further teaches wherein said filler port is mounted to said inside wall of said lid, and, when said lid is placed upside-down on its outer wall, said filler port opens predominantly upward (Hellin as modified above would have the fill port, see annotated in fig.4 above, mouthed to the inside wall which is capable of being placed upside-down on its outer wall and filler port will open predominantly upwards).

Regarding claim 5, the references as applied to claim 1 above discloses all the limitations substantially claimed. Hellin as modified in claim 1 further teaches inside wall includes a peripheral formed section; said peripheral formed section being hollow to define a cavity therewithin, said cavity being in fluid communication with said chamber and forming a portion thereof, (see annotated fig.4 above where cavity is formed in the peripheral section and the cavity is in fluid communication with the chamber) and, when said lid is lying upside-down on said outside wall, said cavity of said peripheral formed section being located predominantly upwardly of said entrance of said filler port into said chamber (see annotated fig.4; when lid 302 is upside down the peripheral formed section would be located predominantly upwardly of said entrance of the said filler port into said chamber).

Regarding claim 7, as best understood based on 35 U.S.C. 112(b) interpretation above, the references as applied to claim 1 above discloses all the limitations substantially claimed. Hellin as modified in claim 1 further teaches wherein at least one of (a) said outside wall; and (b) said inside wall, has at least a first out-of-plane formation formed therein (see annotated fig.4-A above for inside wall having first out of plane formation formed therein).


Regarding claim 8, the references as applied to claim 1 above discloses all the limitations substantially claimed. Hellin as modified in claim 1 further teaches wherein said chamber has at least a first portion, a second portion, and a neck defined between said first portion and said second portion (see annotated fig.4-A below for first and second sections of chamber and the neck).
Annotated fig.4-A of Hellin below

    PNG
    media_image2.png
    763
    750
    media_image2.png
    Greyscale

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellin (US20060163263A1) and further in view of Bartosik (US20070006376A1)

Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Hellin as modified in claim 1 does not teach wherein said cooler lid has a "fill-to" line integrally formed therein, said "fill-to" line being visible from said filler port.
Bartosik does teaches wherein "fill-to" line integrally formed therein, said "fill-to" line being visible from said filler port (fig.1 shows vessel 2 that can have a fill line formed integrally therein making it visible). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid disclosed by Hellin by teaching of the fill line as disclosed by Bartosik in order to ensure that it is not overfilled with water. “A fill line, not shown, is included in the vessel for ensuring that it is not overfilled with water” (0021, Bartosik)
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seager (US4592482A) and further in view of Hellin (US20060163263A1).

Regarding claims 1, Seager teaches a cooler lid, said cooler lid comprising (Fig.3 shows the lid 13): 
a hollow body having an outside wall, an inside wall, and a peripheral wall joining said outside wall to said inside wall (Fig.3 shows the lid 13 is a hollow body having outside, inside and peripheral wall ); 
said outside wall, inside wall, and peripheral wall defining boundaries of an internal chamber of said lid (see annotated fig.3 below for internal chamber made the three walls); 
without regard to orientation of said lid, a first portion, and a second portion (see annotated fig.3 of Seager). Seager does not teach said internal chamber having a filler port; said filler port being inset from said peripheral wall; said filler port having an entrance to said chamber that is intermediate said outside wall and said inside wall.
Hellin does teach internal chamber having a filler port (see annotated fig.4 of Hellin above shows internal chamber having filler port); said filler port being inset from said peripheral wall; (see annotated fig.4 below filler port being inset form peripheral wall) said filler port having an entrance to said chamber that is intermediate said outside wall and said inside wall wall (see annotated fig.4 below showing entrance is intermediate between outside and inside wall). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inside wall of lid disclosed by Seager by adding teaching of the filler port as disclosed by Hellin in order to fill the lid with water to keep the content inside the cooler at desired temperature. 
Seager as modified discloses the claimed invention except for filler port being located on the inside wall of the lid.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention to put the filler port on the inside wall of the lid in order to give better aesthetic to the invention since the filler port would be on the inside of the lid it would not be visible when the cooler is displayed.  Filler port would perform the same function of filling the lid with water whether located on the outside or inside wall of the lid.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, since the filler port as modified would be located on the inside wall of the lid which inherently makes the first portion of volume of said chamber lies at a level above said entrance of said filler port, and the second portion of volume of said chamber lies at a level below said entrance of said filler port.


Annotated fig.3-A of Seager 

    PNG
    media_image3.png
    578
    744
    media_image3.png
    Greyscale

Regarding claim 6, the references as applied to claim 1 above discloses all the limitations substantially claimed. Seager as modified in claim 1 further teaches wherein said inside wall has a peripherally extending structural section, said structural section including a hollow channel; said hollow channel being in fluid communication with and being part of said chamber (see annotated fig.3 of Seager above for peripheral structural section having a hollow channel that is in communication with said chamber); said channel having a back and a pair of spaced apart legs (see annotated fig.3 of Seager above that shows the channel having spaced apart legs that would be on both side of the lid); said inside wall having a spanning membrane extending front to rear and left to right (see annotated fig. 3 that shows the inside wall is closed off which has membrane extending front to rear and left to right as seen in fig. 1 denoted with 23); said channel merging into said inside wall; said channel standing away from said outside wall (see annotated fig.3 of Seager above that shows the channel merging into the inside wall and standing away from the outside wall ); and, when said lid is mounted on a mating container (Fig.3 shows the lid 13 being mated with body 12), said entrance of said filler port into said chamber being higher than said hollow channel and lower than said outside wall (fig. 3 shows the lid 13, when modified with filler port of Hellin on the inside wall, will have the filler port being higher than hollow channel and lower than outside wall)

Claims 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seager (US4592482A) and further in view of Hellin (US20060163263A1).

Regarding claim 12, Seager teaches a cooler lid, said cooler lid comprising (Fig.3 shows lid 13): 
a hollow body having an outside wall, an inside wall, and a peripheral wall joining said outside wall to said inside wall (fig.3 shows the lid is hollow body having inside, outside and peripheral wall); 
said inside wall having a land for mating engagement with a cooler body (see annotated fig.3-A of Seager below on inside wall); 
said outside wall, inside wall, and peripheral wall defining boundaries of an internal nelchamber of said lid (fig.3 shows the lid is hollow body having inside, outside and peripheral wall defining the chamber); 
said inside wall having a peripheral formation, said peripheral formation including a land that, in use, engages a mating container body (see annotated fig.3-B below for land); 
said inside wall having at least one stiffener extending one of (a) spanwise in a front-to- rear direction; and (b) spanwise in a left-to-right direction (annotated fig.3-A below shows depressions 26 that extends front to read and left to right); and 
said at least one stiffener divides said internal chamber into at least a first portion and a second portion, said first portion and said second portion being joined by a neck (see annotated fig.3-B below for first and second portion joined by neck). Seager does not teach said internal chamber having a filler port. 
Hellin does teach internal chamber having a filler port (see annotated fig.4 of Hellin above shows internal chamber having filler port). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inside wall of lid disclosed by Seager by adding teaching of the filler port as disclosed by Hellin in order to fill the lid with water to keep the content inside the cooler at desired temperature.


Annotated Fig.3B of Seager 

    PNG
    media_image4.png
    576
    797
    media_image4.png
    Greyscale


Regarding claim 13, the references as applied to claim 12 above discloses all the limitations substantially claimed. Seager as modified in claim 12 further teaches said peripheral formation is hollow and has a cavity formed therewithin, said cavity is joined to, and forms part of said internal chamber; (annotated fig.3B above shows the peripheral formation is hollow and cavity formed with in the internal chamber ) and, when said cooler lid is sitting on the cooler body, said peripheral formation defines a channel having a back that extends downwardly and said at least one spanwise formation defines a channel having a back that extends upwardly (see annotated fig.3B in which lid 13 is capable of sitting on the cooler body and the formation defines a channel having back that extends downwardly  ).

Regarding claim 16, the references as applied to claim 12 above discloses all the limitations substantially claimed. Seager as modified in claim 12 further teaches wherein said at least one spanwise formation stiffener is structurally interconnected to said outside wall at a location inwardly distant from said peripheral formation (fig.3B shows the spanwise depression 26 is structurally interconnected to the outside wall at a direction inwardly distant form the peripheral since depression 26 is inwardly indented).

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seager (US4592482A) and further in view of Hellin (US20060163263A1).


Regarding claim 12, Seager teaches a cooler lid, said cooler lid comprising (Fig.3 shows lid 13): 
a hollow body having an outside wall, an inside wall, and a peripheral wall joining said outside wall to said inside wall (fig.3-C below shows the lid is hollow body having inside, outside and peripheral wall); 
said inside wall having a land for mating engagement with a cooler body (annotated fig.3-C below shows land that is in contact with cooler body ); 
said outside wall, inside wall, and peripheral wall defining boundaries of an internal chamber of said lid (fig.3 shows the lid is hollow body having inside, outside and peripheral wall defining the chamber); 
said inside wall having a peripheral formation, said peripheral formation including a land that, in use, engages a mating container body (see annotated fig.3-C below for land); 
said inside wall having at least one stiffener extending one of (a) spanwise in a front-to- rear direction; and (b) spanwise in a left-to-right direction (annotated fig.3-C below shows depressions 26 that extends front to read and left to right); and 
said at least one stiffener divides said internal chamber into at least a first portion and a second portion, said first portion and said second portion being joined by a neck (see annotated fig.3-B below for first and second portion joined by neck). Seager does not teach said internal chamber having a filler port. 
Hellin does teach internal chamber having a filler port (see annotated fig.4 of Hellin above shows internal chamber having filler port). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inside wall of lid disclosed by Seager by adding teaching of the filler port as disclosed by Hellin in order to fill the lid with water to keep the content inside the cooler at desired temperature.
Annotated fig.3-C Seager below

    PNG
    media_image5.png
    631
    752
    media_image5.png
    Greyscale



Regarding claim 17, the references as applied to claim 12 above discloses all the limitations substantially claimed. Seager as modified in claim 12 further teaches teach wherein said outside wall has at least a first out-of- contour formation formed therein, said first out-of-contour formation defining a drink pocket (fig.3-C shows the outside wall having depression 26 that can be configured to hold a drink as seen in fig. 2).

Allowable Subject Matter
Claim 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735       

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735